Case 8:20-cv-01972-CJC-ADS Document 10 Filed 10/26/20 Page 1 of 2 Page ID #:30



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. SACV 20-01972-CJC-ADS                                    Date: October 26, 2020

 Title: CALVIN KWON v. LYON ST., LLC



 PRESENT:

   HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

        Cheryl Wynn                                          N/A
        Deputy Clerk                                     Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

        None Present                                     None Present

 PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
 THIS COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
 JURISDICTION OVER PLAINTIFF’S STATE LAW CLAIMS

        On October 12, 2020, Plaintiff Calvin Kwon filed this action against Defendant
 Lyon St., LLC and unnamed Does, alleging violations of the Americans with Disabilities
 Act (“ADA”), California’s Unruh Civil Rights Act (“Unruh Act”), Disabled Persons Act,
 and Unfair Competition Law, and also general negligence. (Dkt. 1 [Complaint].)
 Plaintiff seeks injunctive relief under the ADA and statutory damages under the Unruh
 Act and Disabled Persons Act. (Id. at 11; id. ¶¶ 33, 39.) Plaintiff contends this Court has
 federal question jurisdiction over the ADA claim and supplemental jurisdiction over the
 Unruh Act and other state law claims. (Id. ¶¶ 1–2.)

        Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.”
 United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). District courts have discretion
 to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or
 complex issue of State law, (2) the claim substantially predominates over the claim or
 claims over which the district court has original jurisdiction, (3) the district court has
 dismissed all claims over which it has original jurisdiction, or (4) in exceptional
 circumstances, there are other compelling reasons for declining jurisdiction.” 28 U.S.C.
 § 1367(c).
Case 8:20-cv-01972-CJC-ADS Document 10 Filed 10/26/20 Page 2 of 2 Page ID #:31



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. SACV 20-01972-CJC-ADS                                     Date: October 26, 2020
                                                                    Page 2

        Numerous federal district courts across California have declined to exercise
 supplemental jurisdiction over Unruh Act and other state law claims brought alongside
 ADA claims, citing 28 U.S.C. §§ 1367(c)(2) & (c)(4). See, e.g., Spikes v. Essel
 Commercial, L.P., 2020 WL 1701693, at *7 (S.D. Cal. Apr. 8, 2020) (“[A]s a matter of
 comity, and in deference to California’s substantial interest in discouraging unverified
 disability claims, the Court declines supplemental jurisdiction over Plaintiff’s Unruh Act
 claim.”) (internal quotation omitted); Estrada v. Fiesta III, LLC, 2020 WL 883477, at *5
 (C.D. Cal. Jan. 9, 2020) (declining to exercise supplemental jurisdiction over
 Plaintiff's Unruh Act claim because “exceptional circumstances” and “compelling
 reasons” existed, and stating that Plaintiff may “pursue his Unruh Act claim in state
 court—the appropriate forum for such claim under these circumstances”); Langer v.
 Mobeeus, Inc., 2020 WL 641771, at *5 (C.D. Cal. Jan. 2, 2020) (similar); Langer v.
 Deddeh, 2019 WL 4918084, at *2 (S.D. Cal. Oct. 4, 2019) (declining to exercise
 supplemental jurisdiction because the Unruh Act claim predominates over the ADA
 claim and the interests of comity and discouraging forum shopping constitute exceptional
 circumstances); Theroux v. Oceanside Motel-9, LP, 2019 WL 4599934, at *2 (S.D. Cal.
 Sept. 20, 2019) (similar); Langer v. Petras, 2019 WL 3459107, at *2 (S.D. Cal. July 31,
 2019) (similar); Spikes v. All Pro Auto Repair, Inc., 2019 WL 4039664, at *2 (S.D. Cal.
 Aug. 26, 2019) (dismissing for these reasons various state law claims including claims
 for violation of the Unruh Act, California Health and Safety Code Section 19955,
 negligence per se, and negligence); Rutherford v. Ara Lebanese Grill, 2019 WL 1057919,
 at *5 (S.D. Cal. Mar. 6, 2019) (finding that “it would be improper to allow Plaintiff to use
 the federal court system as a loophole to evade California’s pleading requirements”). The
 Court ORDERS Plaintiff to show cause as to why it should not decline to exercise
 supplemental jurisdiction over the state law claims in the Complaint for similar reasons.

         Plaintiff shall file a response to this Order to Show Cause by November 2, 2020.
 In the response, Plaintiff shall identify the amount of statutory damages sought in this
 action. Plaintiff and Plaintiff’s counsel shall also include declarations in the response
 which provide all facts necessary for the Court to determine if they satisfy the definition
 of a “high-frequency litigant” under California Civil Procedure Code §§ 425.55(b)(1) &
 (2). Failure to respond to this Order may result in the Court declining to exercise
 supplemental jurisdiction over Plaintiff’s state law claims.

 cb
 MINUTES FORM 11
 CIVIL-GEN                                                           Initials of Deputy Clerk CW
